             Case 1:19-cv-00219-LY Document 62 Filed 05/31/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


TONY K. MCDONALD, JOSHUA B.
HAMMER, and MARK S. PULLIAM,
                                       Plaintiff,

v.                                                      Case No. 1:19-cv-219-LY

JOE K. LONGLEY, et al. ,

                                    Defendants.


                         PLAINTIFFS’ RESPONSE IN OPPOSITION
                         TO DEFENDANTS’ MOTION TO DISMISS

        Plaintiffs respectfully request that the Court deny Defendants’ Motion to Dismiss (ECF No.

34). That Motion, filed on behalf of the Members of the Bar’s Board of Directors (“Defendants”),

seeks dismissal of Count I of Plaintiffs’ Complaint and a portion of Count II. The Bar argues that the

Court lacks jurisdiction to hear these claims under Article III and the Eleventh Amendment. These

arguments are incorrect, as the Court can grant full relief through the existing Defendants. To remove

all doubt, however, Plaintiffs are contemporaneously filing an Amended Complaint that adds the Bar’s

Chief Disciplinary Counsel and Commission for Lawyer Discipline as defendants. The addition of

these parties fully resolves the objections in Defendants’ Motion to Dismiss, and the Motion should

accordingly be denied.

        I.      Background

        On May 13, Defendants filed a Motion to Dismiss (ECF No. 34). That motion asks the Court

to dismiss Count I and a small portion of Count II of Plaintiffs’ Complaint. Count I involves Plaintiffs’

challenge to compelled membership in the Bar. The contested portion of Count II involves Plaintiffs’

challenge to the State’s $65 legal services fee. See ECF No. 1, ¶¶ 46-50, 57-59. Defendants do not


                                                    1
              Case 1:19-cv-00219-LY Document 62 Filed 05/31/19 Page 2 of 6



dispute that the Court has jurisdiction to hear all remaining claims in this case—including Plaintiffs’

challenge to coerced financial support for the Bar’s extensive political and ideological activities. See

Mot. 1. Defendants likewise do not dispute that they are the proper parties against whom Plaintiffs

should pursue those claims. Id.

        In their Motion, Defendants principally argue that the Court lacks jurisdiction under “Article

III’s ‘case or controversy’ requirement and the sovereign-immunity principles embodied in the

Eleventh Amendment” because the Bar’s Board of Directors does not “enforce the requirement that

Plaintiffs enroll and maintain membership in the State Bar” or “the requirement that Plaintiffs pay

[the legal services] fee.” Mot. 3, 6. As explained below, those arguments are misplaced. The Court can

grant full relief through the originally named parties.

        II.      Defendants’ Jurisdictional Arguments Would Be Unavailing Even If Plaintiffs
                 Had Not Filed An Amended Complaint Adding Additional Defendants.

        For a state officer to be a proper defendant for purposes of Article III, he or she need only

play some “causal role in the plaintiffs’ injury” and have the power to take some action to “redress

[the] actual or threatened injury.” Okpalobi v. Foster, 244 F.3d 405, 426 (5th Cir. 2001). And, “to avoid

an Eleventh Amendment bar by means of Ex parte Young, ‘a court need only conduct a straightforward

inquiry into whether [the] complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.’” Cantu Services, Inc. v. Roberie, 535 Fed. Appx. 342, 344-45 (5th

Cir. 2013) (quoting Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 255 (2011)); Verizon Md. Inc.

v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (same). Plaintiffs satisfy both requirements with

respect to Count I and the legal services fee.

        First, the Court would have jurisdiction to hear Plaintiffs’ challenge to compulsory Bar

membership even if the Members of the Bar’s Board (the existing parties) were the only defendants.

The State Bar Rules—adopted by the Texas Supreme Court and relied on by Defendants in their

briefing—provide that “[t]he State Bar shall be governed by a board which shall enforce the [State Bar]

                                                    2
           Case 1:19-cv-00219-LY Document 62 Filed 05/31/19 Page 3 of 6



Act and these Rules.” Tex. State Bar R. Art. IV, § 1(A) (emphasis added). Since the State Bar Act

compels mandatory membership, Tex. Gov’t Code § 81.051(b), and the Bar Rules empower the Board

to enforce all aspects of the Act, the Board clearly has enforcement power with respect to coerced

membership. Moreover, the Board regulates countless aspects of compelled membership such as the

collection of dues and late fees, Tex. Gov’t Code § 81.054(e)-(i); funds the Commission on Lawyer

Discipline, § 81.076(f); and must approve nominees appointed to serve as the Bar’s Chief Disciplinary

Counsel, § 81.076(g).

        Accordingly, Plaintiffs easily satisfy the requirements of Article III standing for Count I. The

Board injures Plaintiffs by enforcing its coerced membership regime. It does so by imposing dues and

late fees, and by providing financial and administrative support to the Chief Disciplinary Counsel and

Commission for Lawyer Discipline. Enjoining the Board from engaging in these activities would

redress Plaintiffs’ injury. Plaintiffs also satisfy the Eleventh Amendment because they allege a violation

of federal law (the First Amendment and § 1983) and seek prospective relief (an injunction and a

declaratory judgment). Va. Office for Prot. & Advocacy, 563 U.S. at 255-56.

        Second, the Court would have jurisdiction to hear Plaintiffs’ challenge to the Texas legal services

fee even if Members of the Bar’s Board were the only defendants. Contrary to the Bar’s assertion that

it plays no role in collecting legal services fees, Mot. 2, the Bar requires Texas attorneys to pay the

legal services fee through its website. See State Bar, How To Make Online Payments,

http://bit.ly/2EwCRjV (accessed May 27, 2019). As the State Bar’s website explains: “Attorneys must

pay the legal services fee of $65 annually,” and “to avoid penalties, all dues, and fees must be received

in our office by June 1.” State Bar, Legal Services Fee, http://bit.ly/2wqehgb (accessed May 28, 2019)

(emphasis added). If the Bar receives an attorney’s legal service fee “after August 31 of any fiscal year,

the member is suspended.” Id. And if an attorney wants to claim a statutorily-permitted exemption

from the fee, he or she must file a form with the Bar’s Membership Department or use the Bar’s



                                                    3
             Case 1:19-cv-00219-LY Document 62 Filed 05/31/19 Page 4 of 6



online dues payment portal. Id.

          The existing Defendants therefore play a “causal role” in Plaintiffs’ injury by collecting and

administering the unconstitutional legal services fee. Okpalobi, 244 F.3d at 426. An injunction

prohibiting the Bar from doing so would redress this injury. Id. And there is no Eleventh Amendment

bar because Plaintiffs squarely allege a violation of the First Amendment and § 1983, and seek

prospective relief in the form of an injunction and a declaratory judgment. Va. Office for Prot. &

Advocacy, 563 U.S. at 255-56. The Court would thus have jurisdiction to resolve Plaintiffs’ legal services

fee challenge even if the Board Members remained the only Defendants.

          III.   Plaintiffs’ Amended Complaint Removes All Doubt About Whether The Court
                 Has Jurisdiction.

          To prevent needless distractions and to simplify the resolution of this dispute, Plaintiffs are

contemporaneously filing an Amended Complaint. The Amended Complaint adds several additional

parties suggested by Defendants’ Motion to Dismiss (at 3-4), including the Bar’s Chief Disciplinary

Counsel and Members of the Bar’s Commission on Lawyer Discipline. See Amended Complaint ¶¶

16-20. These amendments eliminate any doubt that the Court has jurisdiction to hear all of Plaintiffs’

claims and can grant full relief, even under Defendants’ incorrect interpretation of the law.

          The inclusion of these additional parties fully addresses Defendants’ arguments for dismissal

on both Count I and Plaintiffs’ challenge to the legal services fee. See Olivas v. Four Unknown United

States Marshals, EP-17-CV-278-PRM, 2018 WL 1899738, at *1 (W.D. Tex. 2018). The Members of the

Board of Directors sought dismissal on the basis that they have no “enforcement” role with respect

to mandatory membership or the legal services fee. Mot. 3-6. In the Board’s view, the Chief

Disciplinary Counsel and perhaps the Commission for Lawyer Discipline are responsible for doing

so. Id.

          As Defendants explain in their Motion to Dismiss, “the decision whether to pursue

disciplinary proceedings against Plaintiffs” for failing to associate with the bar or pay the required fees

                                                    4
           Case 1:19-cv-00219-LY Document 62 Filed 05/31/19 Page 5 of 6



“would lie ... with Texas’s Chief Disciplinary Counsel.” Mot. 3, 6. And, as Defendants understand

Texas law, the Chief Disciplinary Counsel “is accountable only to the Commission on Lawyer

Discipline.” Id. (citation omitted). Indeed, the Board acknowledges that if Plaintiffs chose to practice

law while suspended for failing to associate with the Bar or pay the legal services fee, they could be

subject to “disciplinary proceeding[s] prosecuted by the Chief Disciplinary Counsel.” Mot. 4 n.2; see

also ECF No. 35, Apffel Decl. ¶¶ 25-26.

        Thus, even under the Bar’s erroneous view of the law, Plaintiffs have fully addressed

Defendants’ Motion to Dismiss by adding the Bar’s Chief Disciplinary Counsel and the Members of

the Commission for Lawyer Discipline as defendants.

        IV.        Conclusion

        Because Defendants’ Motion to Dismiss (ECF No. 34) fails as a matter of law and has been

fully addressed by Plaintiffs’ Amended Complaint, the Court should deny the motion.

                                                       Respectfully submitted,

  Dated: May 31, 2019                                   /s/ Cameron T. Norris tn

                                                       William S. Consovoy
                                                       Jeffrey M. Harris
                                                       Cameron T. Norris
                                                       Samuel D. Adkisson
                                                       CONSOVOY MCCARTHY PLLC
                                                       3033 Wilson Boulevard, Suite 700
                                                       Arlington, VA 22201
                                                       (703) 243-9423
                                                       cam@consovoymccarthy.com

                                                       Counsel for Plaintiffs




                                                   5
           Case 1:19-cv-00219-LY Document 62 Filed 05/31/19 Page 6 of 6



                                  CERTIFICATE OF SERVICE

        I certify that on May 31, 2019, I electronically filed the foregoing response with the Clerk of

the Court for the U.S. District Court for the Western District of Texas by using the Court’s CM/ECF

system, which will send notification of the filing to the following:

        Thomas S. Leatherbury                                    Patrick W. Mizell
        VINSON & ELKINS LLP                                      Deborah C. Milner
        Trammell Crow Center                                     VINSON & ELKINS LLP
        2001 Ross Avenue, Suite 3900                             1001 Fannin Street, Suite 2500
        Dallas, TX 75201                                         Houston, TX 77002
        tleatherbury@velaw.com                                   pmizell@velaw.com
                                                                 cmilner@velaw.com
        Joshua S. Johnson
        Morgan A. Kelley
        VINSON & ELKINS LLP
        2200 Pennsylvania Avenue NW
        Suite 500 West
        Washington, DC 20037
        joshjohnson@velaw.com
        mkelley@velaw.com

                                              Counsel for Defendants


May 31, 2019

                                                        /s/ Cameron T. Norris tn
                                                        CAMERON T. NORRIS
                                                        Counsel for Plaintiffs




                                                    6
